Title: From George Washington to Battaile Muse, 6 February 1791
From: Washington, George
To: Muse, Battaile



Sir:
Philadelphia February 6th 1791

It has been intimated to me, that Mr Windsor, a tenant of mine, wishes to relinguish the Lease which he retains for a pa⟨rt o⟩f my land in the Co⟨unty⟩ of Frederick; ⟨and as my⟩ Sister Lewis ap⟨pears anxio⟩us to ⟨get it for th⟩e purpose ⟨of concentrating⟩ her ⟨property adjo⟩ining and ⟨agrees to take⟩ it ⟨upon the⟩ same terms by wh⟨ich it is held⟩ at present; this will explai⟨n to⟩ you, my approbation of her proposal, provided, Mr Windsor is still disposed to surrender his occupancy. I am, Sir, your Most Obt Servt

Go: Washington

